DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1, 3, 4, 5, 7, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 21, 22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
    A semiconductor package comprising: a first die comprising a signal region and a peripheral region bordering the signal region, the first die having first vias in the peripheral region; a second die stacked on the first die and having second vias at positions corresponding to the first vias in the peripheral region; and first connection terminals between the first die and the second die that are configured to connect the second vias to the first vias, respectively, wherein the peripheral region comprises first regions and a second region between the first regions, the first and second regions being arranged in a first direction at a side of the signal region, wherein the first vias are arranged in at least two rows along a second direction intersecting the first direction in each of the first and second regions, and wherein a distance in the first direction between the first and the second regions adjacent to each other is greater than a distance in the first direction between adjacent ones of the at least two rows, and wherein the distance in the first direction between the first and second regions adjacent to each other increases as a distance from the signal region in the first direction increases.
A semiconductor package comprising: a substrate comprising first regions and second regions alternately arranged in a first direction; and dies stacked on the substrate, wherein each of the dies comprises power vias in the first regions; and ground vias in the second regions, wherein the power vias are arranged in multiple rows along a second direction intersecting the first direction in each of the first regions, wherein the ground vias are arranged in multiple rows along the second direction in each of the second regions, and wherein a distance in the second direction between adjacent ones of the power vias in a same one of the multiple rows and a distance in the second direction between adjacent ones of the ground vias in a same one of the multiple rows in each of the dies increase as a distance from an outer edge of each of the dies decreases, when viewed in a plan view.
 A semiconductor package comprising: a substrate; and dies vertically stacked on the substrate, wherein each of the dies comprises first vias and second vias, which vertically penetrate each of the dies, wherein the first vias are in a first region of the substrate, and the first vias are arranged in at least two rows along a second direction intersecting a first direction, wherein the second vias are in a second region of the substrate, which is spaced apart from the first region in the first direction, and the second vias are arranged in at least two rows along the second direction, wherein a distance in the first direction between the first and second regions adjacent to each other ranges from about 110% to about 200% of a distance in the first direction between adjacent ones of the at least two rows of the first vias and ranges from about 110% to about 200% of a distance in the first direction between adjacent ones of the at least two rows of the second vias.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817